Case 2:20-cv-00734-HCN-DAO Document 84 Filed 09/09/21 PageID.520 Page 1 of 3




                         THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH

   AMERICAN FAMILY INSURANCE
   COMPANY, a Wisconsin Corporation,
                                                                 ORDER
                   Plaintiff,

                      vs.                             Civil No. 2:20-CV-00734 - HCN

    ESTATE OF ERIC SALAZAR, TOM                           Howard C. Nielson, Jr.
  SALAZAR and ROSANNE SALAZAR, as                       United States District Judge
individuals and as the personal representatives
    of the ESTATE OF ERIC SALAZAR;
 MARIO ZAPATA, an individual; HECTOR
   CENTENO, an individual; GILBERTO
     CHIRINOS, an individual; SERGIO
    BIASETTI, an individual; VLADIMIR
      LALDEZ-RINCON, an individual;
RANDOLPH RIVERA, an individual; ALAN
   TORRES-FLORES, an individual; JOSE
     MARCANO, an individual; JESUS
  FERNANDO GUTIERREZ, an individual;
MANUEL NERY MORALES, an individual;
and ENGINEERED WALL SYSTEMS, INC.,
           a Tennessee Corporation.

                 Defendants.




                                                  1
Case 2:20-cv-00734-HCN-DAO Document 84 Filed 09/09/21 PageID.521 Page 2 of 3




   HECTOR CENTENO, an individual;
GILBERTO CHIRNOS, an individual; JOSE
MARCANO, an individual; MANUEL NERY
      MORALES, an individual,

            Third-Party Plaintiffs,

                      vs.

       RUBEN URENA, an individual

            Third-Party Defendant.

    MARIO ZAPATA, an individual and
    SERGIO BIASETTI, an individual,

            Third-Party Plaintiffs,

                      vs.

       RUBEN URENA, an individual

            Third-Party Defendant.



       This matter is before the Court pursuant to this Court’s August 10, 2021 Order (Dkt. No.

74) and Plaintiff American Family Insurance Company’s (“American Family”) deposit of

insurance proceeds into the registry of the Court. See Dkt. No. 79. Having received the insurance

proceeds on August 25, 2021,

IT IS HEREBY ORDERED:

       1.      Plaintiff American Family Insurance is dismissed from this case.




                                               2
Case 2:20-cv-00734-HCN-DAO Document 84 Filed 09/09/21 PageID.522 Page 3 of 3




       2.      All Defendants and Third-Party Defendant are precluded from instituting or

prosecuting any action against American Family arising out of the motor vehicle accident giving

rise to Defendants’ claims or potential claims against Ruben Urena.

       3.      American Family is discharged from all liability to the Defendants, in connection

with or relating to the insurance policy at issue and the matters set forth in the Complaint.

       4.      All claims against Ruben Urena are dismissed with prejudice.

       5.      Dismissal of American Family and Ruben Urena does not dispose of the

respective Defendants’ claims to the $300,000 of insurance proceeds deposited into the Court

Registry.

                                              DATED this 8th day of September, 2021.

                                              BY THE COURT:




                                              Howard C. Nielson, Jr.
                                              United States District Judge




                                                 3
